UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 22-1266


In re: SANDRA DENISE CURL, a/k/a Sandra Curl-Jacobs El, a/k/a Sandra Curl
Jacobs, a/k/a Minister Sandra El; In re: PERCY LEROY JACOBS, a/k/a Percy El
Jacobs, a/k/a Percy Jacobs El, a/k/a Minister Percy El Jacobs,

                    Petitioners.



                           On Petition for Writ of Mandamus.
                     (8:19-cr-00444-GJH-1; 8:19-cr-00444-GJH-2)


Submitted: March 22, 2022                                         Decided: March 23, 2022


Before WILKINSON, KING, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sandra Denise Curl, Percy Leroy Jacobs, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sandra Denise Curl and Percy Leroy Jacobs petition for a writ of mandamus seeking

an order directing the district court to dismiss the indictment against them. We deny the

petition.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought and “has no other adequate means to

attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (cleaned up). Mandamus

may not be used as a substitute for appeal. In re Lockheed Martin Corp., 503 F.3d 351,

353 (4th Cir. 2007).

       If Petitioners are convicted, they may challenge on appeal the orders at issue in this

petition.   Accordingly, the relief sought by Petitioners is not available by way of

mandamus, so we deny the petition. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                       PETITION DENIED




                                             2